
	
		I
		112th CONGRESS
		2d Session
		H. R. 4826
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Davis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  additional investment credits for qualifying supercritical advanced coal
		  projects.
	
	
		1.Short titleThis Act may be cited as the
			 Supercritical Advanced Coal Project
			 Incentive Act of 2012.
		2.Additional tax credits
			 for qualifying supercritical advanced coal projects
			(a)30 percent
			 credit percentageParagraph
			 (3) of section 48A(a) of the Internal Revenue Code of 1986 is amended by
			 inserting or (iv) after (iii).
			(b)Supercritical
			 advanced coal-Based generation technology project
			 definedSubsection (c) of section 48A of such Code is amended by
			 adding at the end the following:
				
					(8)The term supercritical advanced
				coal-based generation technology project means a qualifying advanced
				coal-based generation technology project which includes a coal-fired boiler
				that—
						(A)in lieu of the requirements under
				subsection (f)(1)(A)(ii), reaches an electricity generating efficiency of at
				least 36 percent, and
						(B)operates at a
				minimum pressure of 3,200 pounds per square
				inch.
						.
			(c)Application
			 period for certificationSubparagraph (A) of section 48A(d)(2) of
			 such Code is amended by striking and at the end of clause (i),
			 by striking the period at the end of clause (ii) and inserting ,
			 and, and by adding at the end the following:
				
					(iii)for an allocation from the dollar amount
				specified in paragraph (3)(B)(iv) during the 3-year period beginning at earlier
				of the termination of the period described in clause (ii) or the date
				prescribed by the
				Secretary.
					.
			(d)Aggregate
			 credits
				(1)In
			 generalSubparagraph (A) of section 48A(d)(3) of such Code is
			 amended by striking $2,550,000,000 and inserting
			 $3,800,000,000.
				(2)Supercritical
			 advanced coal-based generation technology projectsSubparagraph
			 (B) of section 48A(d)(3)(B) is amended by striking and at the
			 end of clause (ii), by striking the period at the end of clause (iii) and
			 inserting , and, and by adding at the end the following:
					
						(iv)$1,250,000,000 for supercritical advanced
				coal-based generation technology projects the application for which is
				submitted during the period described in paragraph
				(2)(A)(iii).
						.
				(e)Carbon dioxide
			 sequesterSubparagraph (G) of section 48A(e)(1) of such Code is
			 amended by striking subsection (d)(2)(A)(ii) and inserting
			 clause (ii) or (iii) of subsection (d)(2)(A).
			(f)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this Act
			 under rules similar to the rules of section 48(m) of the Internal Revenue Code
			 of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			
